Reversed and Remanded and Opinion filed October 12, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00580-CV

   C-HCA, INC D/B/A CLEAR LAKE REGIONAL MEDICAL CENTER,
                           Appellant
                                        V.

 REBEKAH CORNETT AND KALUM CORNETT, INDIVIDUALLY AND
  AS PERSONAL REPRESENTATIVE OF THE ESTATE OF DELANEY
                    CORNETT, Appellees

                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-52912

                                 OPINION
      This interlocutory appeal arises out of wrongful death and survival claims
brought by the parents of a child who died less than one month after her birth. The
parents sued the medical center where their child was born alleging negligence by
the medical center’s nurses. The parents also sued two doctors alleging medical
negligence. We consider whether as to the medical center, the amended expert
report filed by the parents meets the statutory requirements under section 74.351 of
the Civil Practice and Remedies Code. Concluding that the expert report fails to
satisfy these statutory requirements as to breach of the standard of care, we reverse
the part of the trial court’s order in which the court denies the medical center’s
motion to dismiss, and we remand for further proceedings.

                  I. FACTUAL AND PROCEDURAL BACKGROUND

      On September 26, 2016, Delaney Cornett and her twin sister were born
prematurely at Clear Lake Regional Medical Center. The twins were placed in the
Neonatal Intensive Care Unit. In their live pleading, appellees Rebekah Cornett
and Kalum Cornett, Individually and as Personal Representative of the Estate of
Delaney Cornett (collectively the “Cornett Parties”) allege the following:
   • It is believed that Delaney Cornett may have had a pseudomonas infection as
     early as October 16, 2016.
   • On October 16, 2016, Delaney Cornett was placed on a breathing machine
     instead of being placed on antibiotics.
   • On October 22, 2016 a culture was taken from Delaney Cornett, and she was
     started on general antibiotics.
   • The culture later revealed that Delaney Cornett had a pseudomonas
     infection.
   • On October 23, 2016, Delaney Cornett passed away; the cause of death was
     septic shock.
      The Cornett Parties filed suit, eventually asserting wrongful death and
survival claims against appellant C-HCA d/b/a Clear Lake Regional Medical
Center (the “Hospital”), and Dr. Harvinder S. Bedi, Dr. Sandip K. Patel, and
Neonatal Consultants, LLP (the “Doctor Defendants”). The Cornett Parties allege
that the Hospital was negligent in (1) failing to provide care to Delaney Cornett in
accordance with the acceptable standard of nursing care; (2) failing to properly
monitor and evaluate the patient, (3) failing to follow established protocols to
prevent the spread of infection, and (4) failing to follow appropriate nursing

                                         2
procedures and protocols. The Cornett Parties assert that at all times relevant to
their claims, the nurses caring for Delaney Cornett were employed by, and were
agents, servants, or employees of the Hospital.
      In an attempt to meet the expert-report requirement under section 74.351 of
the Civil Practice and Remedies Code, the Cornett Parties served the Hospital with
a report authored by Dr. Dale Bull. The Hospital timely objected to the sufficiency
of that report, and filed a motion to dismiss. The trial court denied the Hospital’s
motion to dismiss and granted the Cornett Parties’ motion for a thirty-day
extension to file an amended report. The Cornett Parties served an amended report
from Dr. Bull. The Hospital objected to the amended report and filed a motion to
dismiss, seeking dismissal with prejudice of the claims against it, as well as an
award of reasonable attorney’s fees and court costs under section 74.351(b) of the
Civil Practice and Remedies Code. The Cornett Parties filed a motion asking the
trial court to deem Dr. Bull’s amended report sufficient. The trial court signed an
order granting the Cornett Parties’ motion and denying the Hospital’s motion to
dismiss. The Hospital timely perfected this interlocutory appeal.
                              II. STANDARD OF REVIEW
      We review a trial court’s decision as to the adequacy of an expert report for
an abuse of discretion. See Van Ness v. ETMC First Physicians, 461 S.W.3d 140,
142 (Tex. 2015). The trial court abuses its discretion if it acts arbitrarily,
unreasonably, or without reference to guiding rules or principles. See Bowie Mem’l
Hosp. v. Wright, 79 S.W.3d 48, 52 (Tex. 2002). Although this court may not
substitute its judgment for that of the trial court, the trial court has no discretion in
determining what the law is or applying the law to the facts. Id.
                              III. ISSUES AND ANALYSIS

      In a single appellate issue, the Hospital asserts that the trial court abused its


                                           3
discretion in denying the Hospital’s motion to dismiss and concluding that Dr.
Bull’s amended report satisfies the expert report requirements of Civil Practice and
Remedies Code section 74.351. The Hospital argues that Dr. Bull’s amended
report is insufficient as to breach of the standard of care and as to causation.
      Under the version of section 74.351 applicable to today’s case, a claimant in
a health care liability claim, not later than the 120th day after the date each
defendant’s original answer is filed, must serve on that party or that party’s
attorney one or more expert witness reports addressing liability and causation. See
Act of May 24, 2013, 83rd Leg., R.S., ch. 870, §§ 2, 3(b), 4, 2013 Tex. Sess. Law
Serv. Ch. 870 (current version codified at Tex. Civ. Prac. & Rem. Code Ann. §
74.351(a)); Act of June 2, 2003, 78th Leg., R.S., ch. 204, arts. 10, 23, 2003 Tex.
Sess. Law Serv. Ch. 204 (current version codified at Tex. Civ. Prac. & Rem. Code
Ann. § 74.351(j)). The statute defines an “expert report” as
     a written report by an expert that provides a fair summary of the expert’s
     opinions as of the date of the report regarding applicable standards of
     care, the manner in which the care rendered by the physician or health
     care provider failed to meet the standards, and the causal relationship
     between that failure and the injury, harm, or damages claimed.
Tex. Civ. Prac. & Rem. Code Ann. § 74.351(r)(6) (West, Westlaw through 2021
R.S.). A trial court shall grant a motion challenging the adequacy of the expert
report if the report is not an objective good-faith effort to comply with the
definition of an expert report provided in section 74.351(r)(6). Id. §§ 74.351(l),
(r)(6). The law limits the trial court’s inquiry to the four corners of the report.
Jelinek v. Casas, 328 S.W.3d 526, 539 (Tex. 2010).
      For an expert report to be an objective good-faith effort to comply with the
definition of an expert report provided in section 74.351(r)(6), the report must
contain sufficient information within the document’s four corners to (1) inform the
defendant of the specific conduct called into question and (2) provide a basis for

                                           4
the trial court to conclude the claims have merit. Baty v. Futrell, 543 S.W.3d 689,
693–94 (Tex. 2018). Omission of any of the statutory elements prevents the report
from being a good-faith effort. Jelinek, 328 S.W.3d at 539. A report that merely
states the expert’s conclusions about the standard of care, breach, and causation
does not meet the statutory requirements. Id. In providing the expert’s opinions on
these elements, the claimant need not marshal evidence as if actually litigating the
merits at trial or present sufficient evidence to avoid summary judgment. See id.
The purpose of the expert report requirement is to weed out frivolous health care
liability claims in the early stages of litigation, not to dispose of potentially
meritorious claims. See Loaisiga v. Cerda, 379 S.W.3d 248, 258 (Tex. 2012).
Did the trial court abuse its discretion in concluding that the expert’s opinion
as to breach of the standard of care amounted to an objective good-faith effort
to comply with section 74.351(r)(6)’s definition of an expert report?
      In part of the Hospital’s sole appellate issue, the Hospital complains that Dr.
Bull’s amended report fails to state how the Hospital breached any applicable
standard of care. Dr. Bull’s amended report provides in pertinent part as follows:

      Treatment History:
            Delaney and her twin sister were born prematurely at 25 weeks
      on September 26, 2016 at Clear Lake Regional Medical Center. They
      were immediately transferred to the Neonatal Intensive Care Unit.
      While in the NICU, Delaney was treated for respiratory distress
      syndrome, apnea, patent ductus arteriosus, grade 1 intraventricular
      hemorrhage on the right, slow, GI mobility, pulmonary edema,
      hyperbilirubinemia, and anemia requiring blood transfusions. On
      October 16, 2016, Delaney had an abnormal blood gas test showing
      her carbon dioxide level was 90. She was placed on a ventilator but
      the records do not indicate that any testing was done to determine
      whether Delaney had an infection. On October 23, 2016, Delaney
      passed away. The cause of death was septic shock caused by a
      pseudomonas infection.



                                         5
Standard of Care and Causation:
        Defendants, Clear Lake Regional Medical Center, Dr.
Harvinder Bedi, and Dr. Sandip K. Patel, were negligent in the
following ways:
        The standard of care for a doctor in the neonatal intensive care
is to find the cause of the abnormal carbon dioxide level. The level of
carbon dioxide that Delaney had on that day is almost always
indicative of an infection in an infant such as Delaney. Delaney
should have been started on antibiotics immediately. Failure to find
the cause of the abnormal carbon dioxide level and start antibiotics on
that day contributed to Delaney’s untimely death from infection.
        The standard of care for nursing in hospitals, especially in units
with patients like Delaney, is to follow strict procedures to prevent the
spread of infection. The standard of care for grooming related to
fingernails, as stated in Clear Lake Regional Medical Center’s
procedures (Dress Code Policy — Section 1b(2)), states:
    Fingernails must be clean, neatly trimmed, and filed to avoid
    injuring patients or other employees. Fingernail polish in
    conservative colors may be worn. Extremely long, chipped or
    bright fingernail polish or bust designs are not permitted.
    Artificial and Gel nails are prohibited in clinical or patient
    areas due to safety and infection control issues.
Failing to adhere to established procedures causes the spread of
infections. In an email sent to all Clear Lake Regional Medical Center
employees dated October 27, 2017 and with the subject line Dress
Code Fingernails, Facility Vice President of Quality Megan Fischer
wrote:
    Effective Monday 10/30/2017, in accordance with our dress
    code policy we will be enforcing compliance with section
    1b(2). In accordance with our HR policies, failure to comply
    with hospital policy will result in disciplinary action.
    Over the past several months there has been an increase in
    hospital acquired infections. A contributing factor in
    reducing the risk of hospital acquired infections is not
    wearing artificial nails (such as gel nail polish, shellac, dip
    powder nails, nail tips, etc) and short nail length. To ensure
    we take every precaution to reduce the risk of hospital
    acquired infections, we will be enforcing the hospital’s dress
    code policy section 7 beginning Monday 10/30/2017.
                                    6
         In the case of patients like Delaney, contraction of infections like
         pseudomonas often leads to death.1
         We presume for the sake of argument that Dr. Bull stated the standard of
care for the Hospital with sufficient specificity and that Dr. Bull specified the
following standard of care for the Hospital: The Hospital’s employees and agents
must follow strict procedures to prevent the spread of infection, and the Hospital’s
employees and agents must follow section 1b(2) of the Hospital’s dress code
policy. Even under these presumptions, Dr. Bull never specifies in his report how
the Hospital breached this standard of care. Dr. Bull never states that any nurse at
the Hospital committed an act that violated strict procedures to prevent the spread
of infection. Br. Bull does not say that the fingernails of any nurse at the Hospital
ever violated section 1b(2) of the Hospital’s dress code policy.
         Dr Bull says that “[f]ailing to adhere to established procedures causes the
spread of infections.” But, in making this general statement, Dr. Bull does not say
that any Hospital employee or agent failed to adhere to established procedures or
that any Hospital employee or agent caused the spread of infections. Dr Bull also
quoted an email sent to all Hospital employees that was dated October 27, 2017,
more than a year after Delaney passed away. In this email a “Facility Vice
President of Quality” states that (1) effective October 30, 2017, the Hospital will
be enforcing compliance with section 1b(2); (2) failure to comply with this policy
will result in disciplinary action; (3) “over the past several months” — which
would be months after Delany passed away — there has been an increase in
hospital-acquired infections; (4) a contributing factor in reducing the risk of
hospital-acquired infections is not wearing artificial nails and short nail length; and
(5) to ensure the Hospital takes every precaution to reduce the risk of hospital-
acquired infections, the Hospital will be enforcing its dress code policy section 7
1
    emphasis and underlining in original.

                                            7
beginning October 30, 2017. The quoted email does not contain any statement
regarding the conduct of any Hospital agent or employee during the time Delaney
was at the Hospital. The vice president does not refer to Delaney, the fingernails of
any nurses who cared for Delaney or the time frame during which Delaney was at
the Hospital. The vice president does not state that any Hospital agent or employee
failed to follow strict procedures to prevent the spread of infection or failed to
follow section 1b(2) of the Hospital’s dress code policy.
      On appeal the Cornett Parties assert that the Hospital’s failure to enforce its
dress code policy breached its standard of care resulting in Delaney’s death. The
Cornett Parties also state that “it is [Dr. Bull’s] opinion that the failure to enforce
the Dress Code Policy led to the death of Delaney.” But, in his amended report, Dr.
Bull never states that the Hospital failed to enforce its dress code policy, either
during the time that Delaney was at the Hospital or at any other time.
      On appeal, the Cornett Parties assert for the first time that because Dr. Bull’s
amended report is sufficient as to the standard of care, breach of that standard, and
causation for a doctor in the neonatal intensive care, Dr. Bull’s amended report
suffices as to the Hospital because the Hospital is vicariously liable for the alleged
negligence of its alleged agents, Dr. Bedi and Dr. Patel. Pleadings must give
reasonable notice of the claims asserted. SmithKline Beecham Corp. v. Doe, 903
S.W.2d 347, 354–55 (Tex. 1995). The Hospital did not specially except to the
Cornett Parties’ live pleading. As a reviewing court, we are to liberally construe
the petition to contain any claims that reasonably may be inferred from the specific
language used in the petition and uphold the petition as to those claims, even if an
element of a claim is not specifically alleged. See id. In making the assessment, we
must look to the wording of the pleading; we cannot use a liberal construction of
the petition as a license to read into the petition a claim that it does not contain.
City of Dickinson v. Stefan, 611 S.W.3d 654, 662 (Tex. App.—Houston [14th
                                          8
Dist.] 2020, no pet.). Applying this standard, we cannot conclude that the Cornett
Parties pleaded that the Hospital is vicariously liable for the alleged negligence of
Dr. Bedi or Dr. Patel because either doctor was acting as an agent of the Hospital
at the time of the doctor’s alleged negligence. See City of Dickinson, 611 S.W.3d at
662; Lenox Barbeque and Catering, Inc. v. Metro. Transit Auth. of Harris County,
489 S.W.3d 529, 536 (Tex. App.—Houston [14th Dist.] 2016, no pet.). Liberal
construction can be used to amplify a pleading but not to create a claim. See City of
Dickinson, 611 S.W.3d at 662. The Cornett Parties’ live pleading, liberally
construed, does not allege that the Hospital is vicariously liable for the alleged
negligence of Dr. Bedi or Dr. Patel based on an agency theory. Therefore, even
presuming for the sake of argument that Dr. Bull’s amended report contains
sufficient information to inform Dr. Bedi and Dr. Patel of the specific conduct of
each doctor called into question, that sufficiency does not mean that the amended
report contains sufficient information to inform the Hospital of the specific conduct
of the Hospital called into question. See City of Dickinson, 611 S.W.3d at 662.
      Dr. Bull’s amended expert report does not contain sufficient information
within its four corners to (1) inform the Hospital of the specific conduct called into
question and (2) provide a basis for the trial court to conclude that the Cornett
Parties’ claims against the Hospital have merit. See Baty, 543 S.W.3d at 693–94;
Pinnacle Health Facilities XV, LP v. Robles, No. 14-15-00924-CV, 2017 WL
2698498, at *2–4 (Tex. App.—Houston [14th Dist.] Jun. 22, 2017, no pet.)
(concluding that trial court erred in denying facility’s motion to dismiss because
export report contained no facts showing how the facility’s staff breached the
standard of care) (mem. op.); Kingwood Pines Hosp., LLC v. Gomez, 362 S.W.3d
740, 748–50 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (concluding that trial
court erred in denying hospital’s motion to dismiss because export report did not
adequately describe the alleged breaches of the standard of care). Under the
                                          9
applicable standard of review we conclude that the trial court abused its discretion
in determining that as to the Hospital Dr. Bull’s amended report is an objective
good-faith effort to comply with the definition of an expert report provided in
section 74.351(r)(6). See Pinnacle Health Facilities XV, LP, 2017 WL 2698498, at
*2–4; Kingwood Pines Hosp., LLC, 362 S.W.3d at 748–50. Accordingly, we
sustain the Hospital’s sole appellate issue to the extent the Hospital challenges the
trial court’s ruling based on the insufficiency of Dr. Bull’s amended report as to the
breach of the standard of care.2
                                     IV. CONCLUSION
       The trial court abused its discretion in (1) determining that as to the Hospital
Dr. Bull’s amended report is an objective good-faith effort to comply with the
definition of an expert report provided in section 74.351(r)(6), and (2) denying the
Hospital’s motion to dismiss. Therefore, we reverse the part of the trial court’s
order in which the trial court denies the Hospital’s motion to dismiss, and
we remand this case with instructions to the trial court (1) to dismiss the Cornett
Parties’ claims against the Hospital with prejudice under section 74.351(b), (2) to
conduct further proceedings to determine the amount of reasonable attorney’s fees
that should be awarded to the Hospital under this statute, and (3) to award the
Hospital reasonable attorney’s fees and court costs incurred by the Hospital.




                                           /s/     Randy Wilson
                                                   Justice

Panel consists of Justices Zimmerer, Poissant, and Wilson.

2
  Having determined that Dr. Bull’s amended report is insufficient as to the Hospital’s alleged
breach of the standard of care, we need not and do not address the Hospital’s argument that Dr.
Bull’s amended report is insufficient as to causation.

                                              10